SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH May, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Domestic demand grows 39% in April We recorded the best load factor rate in domestic and international flights for the month of April São Paulo, May 19, 2011 – (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of April 2011. Domestic market In the domestic market, which includes Pantanal’s data, we achieved a demand growth (in RPK) of 38.5%, combined with an increase of 18.6% in the supply (in ASKs), compared with April 2010, which led to an increase in the load factor of 10.5 p.p. to 73.2%. Our market share in the domestic market was 44.5%. April's performance confirms our plan to promote air travel to emerging classes, also influenced by the extended holiday of Tiradentes and Holy Week, increasing the number of leisure travelers. April was marked by a series of records regarding the number of transported passengers in a single day. On April 25th, the return from the Holy Week holiday in Brazil, we transported over 136 thousand passengers. This is the highest number of passengers transported in only one day ever registered in our history. According to Infraero data, we maintained 83.8% punctuality and 98.7% regularity in domestic flights on the same day. The domestic yield remained stable compared with the previous month showing the success of our strategy of maximizing RASK (revenue per available seat kilometers). International market In the international market, compared to the same month last year, we saw a rise of 36.1% in demand with a 20.2% increase in supply resulting in an increase of 9.8 p.p. in load factor reaching 84.2%. Our market share among Brazilian carriers in April was 89.1%. On May 13th, 2011, we completed one year as a Star Alliance member. During this year, we could expand our services, offering a range of benefits to passengers stimulating the demand that are also encouraged by the appreciation of the real against the dollar. The international yield in dollar remained stable compared to March 2011. Tables Domestic Market April April Var. % March Var. % Jan-Apr Jan-Apr Var. % YoY MoM YoY TAM ASK (millions) – Supply 4.064 3.427 18,6% 4.073 -0,2% 15.997 13.994 14,3% RPK (millions) – Demand 2.973 2.147 38,5% 2.797 6,3% 11.385 9.473 20,2% Load Factor 73,2% 62,6% 10,5 p.p. 68,7% 4,5 p.p. 71,2% 67,7% 3,5 p.p. Market share 44,5% 42,3% 2,3 p.p. 41,8% 2,7 p.p. 42,5% 42,5% 0,0 p.p. International Market April April Var. % March Var. % Jan-Apr Jan-Apr Var. % YoY MoM YoY TAM ASK (millions) – Supply 2.312 1.923 20,2% 2.367 -2,3% 9.184 8.069 13,8% RPK (millions) – Demand 1.946 1.430 36,1% 1.901 2,4% 7.421 6.151 20,6% Load Factor 84,2% 74,3% 9,8 p.p. 80,3% 3,9 p.p. 80,8% 76,2% 4,6 p.p. Market share 89,1% 88,3% 0,8 p.p. 86,1% 3,0 p.p. 86,6% 87,1% -0,5 p.p. About TAM: ( www.tam.com.br ) Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 We operate direct flights to 49 cities in Brazil and 19 cities in South America, the United States and Europe. Through agreements with companies in Brazil and abroad, our network encompasses 93 airports in Brazil and 92 international destinations, including Asia. In April 2011 our market share was 44.5%, and is also the country's leading player among Brazilian airlines that operate international routes, with 89.1% market share. With the largest passenger aircraft fleet in the country (155 aircraft), we offer customer service marked by our Spirit to Serve and seeks to make air travel more accessible to the general public. We were the first Brazilian airline to offer a loyalty program, TAM Fidelidade, which has already issued 14 million tickets in exchange for points and is part of the Multiplus network, which today has 8.3 million members. Member of Star Alliance – the world's largest airline alliance – since May 2010, we are part of a network with 1,160 destinations in 181 countries. invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 19, 2011 TAM S.A. By: /
